FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,         No. 07-10487
               v.
                                             D.C. No.
                                          CR-06-00626-DGC
KENDERICK BEGAY, a.k.a. Kendrick
Begay,                                        ORDER
             Defendant-Appellant.
                                      
                    Filed January 4, 2010


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                              719